EXHIBIT 99 NEWS RELEASE For Immediate Release For more information, ATC Technology Corporation Mary Ryan Reports Second Quarter Results 630.663.8283 maryan@corpatc.com · Total revenue of $118.5 million down 12.6% from second quarter 2008 · Reported loss per share of $0.85 from continuing operations, or adjusted earnings per share of $0.54 excluding goodwill impairment and restructuring charges · Logistics segment delivered solid performance · Liquidity position remains strong · Updates 2009 Guidance Downers Grove, Illinois, July 28, 2009 – ATC Technology Corporation (ATC) (NASDAQ-GS:ATAC), today reported financial results for the second quarter of 2009. Second Quarter Results For the quarter ended June 30, 2009, revenue decreased 12.6% to $118.5 million from $135.6 million for the same period in 2008.Loss from continuing operations for the second quarter of 2009 was $16.6 million versus income of $9.0 million for the secondquarter of 2008.During the second quarter, the Company recorded a pre-tax goodwill impairment charge of $37 million related to the impending loss of its Honda automatic transmission remanufacturing program and a $2.1 million restructuring charge in its Drivetrain segment.Loss per share from continuing operations for the quarter was $0.85, as compared to earnings of $0.42 per diluted share for the second quarter of 2008.On an adjusted basis, excluding the goodwill impairment and restructuring costs, earnings were $0.54 per diluted share for the second quarter of 2009.The Company expects to record additional restructuring charges of $1.5 million in the Drivetrain segment during the second half of this year. The
